Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is made and entered into effective as of the 17th day of December, 2008, by and between L. Bryan Shaul (“Mr. Shaul”) and Sun Healthcare Group, Inc., a Delaware corporation (“Sun” or the “Company”). WHEREAS, Mr. Shaul serves as the Executive Vice President and Chief Financial Officer of Sun; WHEREAS, Sun and Mr. Shaul are parties to that certain Employment Agreement dated as of February 14, 2005, as amended on October 12, 2006, October 31, 2007 and March 31, 2008 (the “Existing Agreement”); and WHEREAS, Sun and Mr. Shaul wish to amend and restate the Existing Agreement upon the terms set forth in this Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), effective as of the date hereof. NOW, THEREFORE, in consideration of the above recitals and the mutual covenants and agreements contained herein, Mr. Shaul and Sun agree as follows: Section 1:Employment.Sun agrees to employ Mr. Shaul and Mr. Shaul agrees to accept employment with Sun, subject to the terms and conditions of this Agreement. Section 2:Duties and Responsibilities.Mr. Shaul shall devote his full employment time, efforts, skills and attention exclusively to his duties as Executive Vice President and Chief Financial Officer; provided, however, that to the extent the following activities do not materially interfere or conflict with his duties and responsibilities hereunder, Mr. Shaul may (i) serve as a member of the boards of directors of other corporation with the prior written consent of the Chief Executive Officer of Sun; and (ii) engage in charitable, civic and religious affairs. Section 3:Compensation, Benefits and Related Matters. a. Annual Base Salary.Sun shall pay to Mr. Shaul a base salary at an annual rate of $400,000 ("Base Salary"), such salary to be payable in accordance with Sun's customary payroll practices as in effect from time to time (but not less frequently than monthly).The annual base salary will be reviewed at least annually for possible merit increases and any increase in Mr. Shaul's annual base salary rate shall thereafter constitute "Base Salary" for purposes of this Agreement. b. Cash Bonus/Incentive Compensation.In addition to the Base Salary provided for in Section 3(a) above, Mr. Shaul shall be entitled to receive an annual bonus (“Bonus”) in accordance with the Sun Healthcare Group, Inc.Executive Bonus Plan, as it may be amended from time to time by the Compensation Committee of the Board of Directors; provided, however, that no amendment shall be effective 1 if it reduces the percentage of Base Salary that would constitute the minimum or maximum potential amount of the Bonus as compared to the prior year, unless such amendment has been agreed to in writing by Mr. Shaul. The Bonus shall be payable at the same time as other annual bonuses are paid to senior management personnel with respect to that fiscal year. Subject to the provisions of Section 6, in order to have earned and to be paid any such Bonus, Mr. Shaul must be employed by Sun on the date of such payment.It is intended that the Bonus described in this Section 3(b) qualify as “performance based compensation” under Section 162(m) of the Code to the extent necessary to preserve Sun’s ability to deduct such Bonus. c. Equity Incentive.Mr. Shaul shall be entitled to the following equity incentive as of the date his employment begins: 1. A non-qualified stock option ("Stock Option") to purchase 150,000 shares of Common Stock of Sun at an exercise price per share equal to the fair market value of the Common Stock on the date of this Agreement.One-fifth of the shares of Common Stock underlying the Stock Option will vest effective as of February 14, 2005, and one-fifth will vest on each of the next four anniversaries of February 14, 2005 thereafter, provided that Mr. Shaul is employed by Sun or any of its subsidiaries on each such date of vesting.The Stock Option shall have a 7 year term.Mr. Shaul acknowledges that Sun has satisfied its obligation to grant such Stock Option. 2. Restricted stock units ("RSUs") with respect to 20,000 shares of Sun common stock.One-fourth of the restricted stock units will vest on February 14, 2006, and one-fourth will vest on each of the next three anniversaries of February 14, 2006 thereafter.Mr. Shaul acknowledges that Sun has satisfied its obligation to grant such RSUs. 3. If, during the Term, Mr. Shaul's employment with Sun is terminated for any reason other than his death or Disability (as defined in Section 5(e)), Good Cause (as defined in Section 5(a)) or his voluntary resignation without Good Reason (as defined in Section 5(c)), then the unvested portion of his Stock Options and RSUs will thereupon immediately be vested. d. Retirement and Benefit Plans.During his employment, Mr. Shaul shall be entitled to participate in all retirement plans, health benefit programs, insurance programs and other similar employee welfare benefit arrangements available generally to senior executive officers of Sun.Such plans, programs and arrangements are subject to change during employment at the sole discretion of the Company. e. Paid Time Off.Mr. Shaul shall be entitled to paid time off in addition to holiday and sick time, of not less than 160 hours per year. 2 f. Indemnification Liability/Insurance.Mr. Shaul shall be entitled to indemnification by Sun to the fullest extent permitted by applicable law and the charter and bylaws of Sun.In addition, Sun shall maintain during Mr. Shaul's employment customary director's and officers' liability insurance and Mr. Shaul shall be covered by such insurance. g. Taxes.All compensation payable to Mr. Shaul shall be subject to withholding for all applicable federal, state and local income taxes, occupational taxes, Social Security and similar mandatory withholdings. Section 4:Travel and Relocation.Sun will reimburse certain of Mr. Shaul's expenses to move his primary residence to Southern California; provided that reimbursable expenses will be limited to house hunting trips, actual moving expenses and temporary housing expenses.Any real estate expenses Mr.
